Citation Nr: 1034312	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-33 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for 
service-connected type II diabetes mellitus with complaints of 
frequent urination. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. M. Kreitlow




INTRODUCTION

The Veteran had active military service from November 1968 to 
November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran and his spouse testified at a videoconference hearing 
held before the undersigned Acting Veterans Law Judge in August 
2010.  A copy of the transcript of this hearing has been 
associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's type II diabetes mellitus is manifested by the 
need for insulin and a restricted diet but not by a regulation of 
activities requiring avoidance of strenuous occupational and 
recreational activities.  

2.  The Veteran's type II diabetes mellitus does not represent an 
exceptional disability picture.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for 
type II diabetes mellitus with complaints of frequent urination 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7 
and 4.120, Diagnostic Code (DC) 7913 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) describe VA's duties to 
notify and assist claimants in substantiating a claim for VA 
benefits.  

Upon receipt of a complete or substantially complete application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and notify the claimant and his or her 
representative, if any, of what information and evidence not 
already provided, if any, is necessary to substantiate, or will 
assist in substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Sufficient notice must inform the claimant (1) of any information 
and evidence not of record that is necessary to substantiate the 
claim; (2) of the information and evidence that VA will seek to 
provide; and (3) of the information and evidence that the 
claimant is expected to provide.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

For a claim seeking increased compensation for an already 
service-connected disability, 38 U.S.C.A. § 5103(a) requires, at 
a minimum, that VA notify the claimant that he/she must provide, 
or ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment in order 
to substantiate the claim.  Vazquez-Flores, 22 Vet. App. 37 
(2008).  VA must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

It is noted that, on September 4, 2009, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) vacated and 
remanded Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), and 
Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. 
Mar. 7, 2008).  Specifically, the Federal Circuit concluded that 
"the notice described in 38 U.S.C. § 5103(a) need not be veteran 
specific."  In addition, the Federal Circuit determined that 
"while a veteran's 'daily life' evidence might in some cases 
lead to evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a veteran of alternative diagnostic codes or 
potential 'daily life' evidence, we vacate the judgments."

In this case, notice was sent to the Veteran in March 2008, prior 
to the initial adjudication of his claim, that informed him of 
what evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was also 
advised that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, and 
their impact upon employment and daily life.  Id., see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  He was also 
advised on what evidence and/or information is necessary to 
establish entitlement to an effective date should benefits be 
granted.  However, any questions as to the appropriate effective 
date to be assigned are moot as the claim has been denied.  

Finally, in September 2008, the Veteran was afforded notice 
compliant with the decision in Vazquez-Flores, 22 Vet. App. 37 
(2008).  The Board notes that although this notice is not timely 
as it was not provided to the Veteran prior to the initial 
adjudication of his claim, any defect as to timeliness has been 
cured by subsequent compliant notice and readjudication of the 
Veteran's claim in January 2008.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (defects in timing of notice may be 
cured by affording the Veteran appropriate notice and subsequent 
adjudication).  The Board may, therefore, proceed to adjudicate 
the Veteran's claim without prejudice to him.

With respect to VA's duty to assist, VA is only required to make 
reasonable efforts to obtain relevant records that the Veteran 
has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All 
efforts have been made to obtain relevant, identified and 
available evidence.  The Board notes that, at the August 2010 
hearing, the Veteran testified that his type II diabetes mellitus 
is treated at the VA and he sees his doctor there twice a year 
for this.  Although the last VA treatment record in the claims 
file is from March 2008, the Veteran submitted a statement from 
his doctor in August 2008 relating to his claim.  He also failed 
to provide evidence or testimony that the VA treatment records 
would indicate a worsening in his type II diabetes mellitus such 
as episodes of ketoacidosis or hypoglycemic reactions.  His main 
contention is that a higher rating is warranted because he has 
regulation of activities and he has submitted all evidence 
relating to this claim.  Hence, the Board finds that remanding 
for additional VA treatment records at this time would not 
recover any relevant evidence that would support the Veteran's 
claim for an increased disability rating for his service-
connected type II diabetes mellitus.  Consequently further 
efforts need not be undertaken to obtain additional VA treatment 
records.

The duty to assist includes providing the Veteran a thorough and 
contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 
(1991).  The Veteran was afforded VA examination in April 2008.  
Significantly, the Board observes that he does not report that 
the condition has worsened since he was last examined, and thus a 
remand is not required solely due to the passage of time.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  The Board 
acknowledges that, at the August 2010 hearing, the Veteran's 
spouse testified that he has had episodes in which he starts 
sweating profusely, has problems seeing and gets real sick and 
she runs and gets him "something" and after a few bites he is 
better but totally wiped out and will sleep for three to four 
hours and will be out of it for a few days.  Although these 
episodes were not reported at the April 2008 VA examination, 
neither the Veteran nor his wife testified that he has been 
hospitalized because of them or that he has to see a diabetic 
care provider at least twice a month because of them.  Therefore, 
their testimony fails to establish that these episodes represent 
a worsening in the Veteran's condition that would entitle him to 
a higher disability rating.  See 38 C.F.R. § 4.120, DC 7913.  
Thus, the Board finds that remand is not necessary to obtain a 
more contemporaneous VA examination.

Accordingly, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran.  Additional efforts to assist or 
notify him would serve no useful purpose.  Therefore, he will not 
be prejudiced as a result of the Board proceeding to the merits 
of his claim. 

II.  Analysis

The Veteran is service-connected for type II diabetes mellitus 
that has been evaluated as 20 percent disabling.  He is seeking a 
higher disability rating on the basis that he has regulation of 
activities.

Type II diabetes mellitus is evaluated under 38 C.F.R § 4.119a, 
DC 7913.  Under that code, the 20 percent rating assigned 
contemplates diabetes mellitus requiring insulin and a restricted 
diet, or requiring the use of an oral hypoglycemic agent and 
restricted diet.  A higher 40 percent rating is warranted for 
diabetes requiring insulin, restricted diet, and regulation of 
activities.  Id.  

A 60 percent rating is warranted for requiring insulin, 
restricted diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a diabetic 
care provider, plus complications that would not be compensable 
if separately evaluated.  Id.  

A 100 percent rating is warranted for requiring more than one 
daily injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year or 
weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  Id.   

VA treatment records confirm diagnosis of type II diabetes 
mellitus with treatment consisting of Metformin (10 daily), NPH 
insulin (22 units twice a day), and regular insulin (10 units 
twice a day).  These records indicate his type II diabetes 
mellitus is well-controlled on this regimen.  They also note that 
the Veteran is overweight and that he was counseled about regular 
exercise and monitoring his diet.  

The Veteran underwent a VA examination in April 2008.  He 
reported having type II diabetes mellitus for eight years.  He 
denied a history of diabetic ketoacidosis and any problems with 
hypoglycemia.  He related that he visits the doctor two times per 
year for his diabetes.  He did describe progressive loss of 
strength in his arms and legs and tingling and numbness of the 
arms, hands and legs.  He denied progressive weight loss, urinary 
incontinence and fecal leakage.  Treatment for his diabetes was 
noted to include Metformin HCL 500 mg twice a day, Novolin Reg 10 
units twice a day and insulin Novolin NPH 22 units twice a day.  
He denied that his diabetes has affected his eyes and skin, or 
that it has caused cardiac or renal symptoms.  He described 
symptoms of claudication after walking 100 yards on level ground 
at two miles per hour, calf pain at rest, and persistent coldness 
of the extremities.  He also reported a history of hypertension 
for eight years and taking Losartan for that.

Physical examination revealed the Veteran was 69 inches tall and 
weighed 176 pounds.  His pulse rate was 80 and three blood 
pressure readings were 150/88, 150/90, and 150/88.  He was noted 
to be well developed, well nourished and in no acute distress.  
Examination of the eyes was within normal limits bilaterally.  
Examination of the skin did not demonstrate any tenderness, 
disfigurement, ulceration, adherence, instability, tissue loss, 
inflammation, edema, keloid formation, hypopigmentation, 
hyperpigmentation or abnormal texture of a laparoscopic 
cholecystectomy scar.  There were no signs of skin disease 
present.  Examination of the lungs demonstrated breath sounds 
were symmetric without rhonchi or rales.  Expiratory phase was 
within normal limits.  Examination of the heart demonstrated no 
heaves or thrills, regular sinus rhythm, and no murmurs or 
gallops.  The abdomen was non-tender.  The liver and spleen were 
not palpable.  Bowel sounds were normal.  Examination of the 
extremities did not reveal atrophic skin changes, ulceration, 
gangrene, ischemic limb pain or persistent coldness.  Peripheral 
pulses were 2+.  Neurological examination of the upper 
extremities demonstrated that motor and sensory functions were 
within normal limits, and reflexes were 2+ bilaterally.  
Neurological examination of the lower extremities demonstrated 
that motor function was within normal limits, but sensory 
function was abnormal with findings of diminished sensation to 
the feet.  Reflexes were 2+ bilaterally.  Diagnostic testing did 
not demonstrate any abnormalities except for signs of anemia and 
an elevated BUN.  

The assessment was type II diabetes mellitus.  The examiner also 
assessed the Veteran to have essential hypertension, and 
neuropathy of the bilateral lower extremities secondary to type 
II diabetes mellitus.  However, the examiner did not find 
evidence of secondary complications to the eye, heart, skin, 
peripheral arteries (vascular disease of the legs) or 
nephropathy.  He noted that the type II diabetes mellitus does 
not cause any restriction of activities.  

In support of his claim, the Veteran submitted an August 2008 
statement from his VA treating physician in which it is stated 
that the Veteran is advised to exercise daily for 30 minutes at 
least, to start with mild exercise and advance as tolerated.  It 
is indicated that these efforts should help with the management 
of his diabetes.  

In addition, the Veteran and his spouse appeared and testified at 
a video conference hearing before the undersigned in August 2010.  
The Veteran testified that he has to take frequent breaks when he 
is conducting strenuous activity such as mowing the lawn or doing 
maintenance work (apparently his employment).  He also testified 
that he can hardly use his arms for any strenuous things and that 
his feet hurt if he walks over 30 minutes.  He stated he is not 
restricted in doing household chores, but that he does not do 
them.  His spouse testified that the Veteran has episodes several 
times a year in which he starts sweating profusely, cannot see 
and "gets real sick."  She stated she will get him something 
and after a few bits, he will get back to being "okay" although 
these episodes wipe him out and he will sleep three to four hours 
that day and it will take him two to three days to fully 
recuperate from these episodes.  She also testified that the 
Veteran has neuropathy in his legs and he has a lot of leg pain 
from that.  The Veteran testified that he takes two types of 
insulin and also an oral medication to treat his diabetes.  He 
related that he sees his doctor at the VA twice a year for his 
diabetes.  His spouse added that he also is on a restricted diet.

The Veteran argues that the recommendation by his treating 
physician that he exercise 30 minutes a day is "regulation of 
activity" such that the 40 percent criteria under DC 7913 are 
met.  The Board respectfully disagrees.

Despite the Veteran's contention that the rating schedule does 
not define "regulation of activities," the rating schedule does 
in fact define this term as "avoidance of strenuous occupational 
and recreational activities."  This definition appears in the 
parentheses after the phrase "regulation of activities" in the 
rating criteria for a 100 percent disability rating under DC 
7913.  (The Board notes that in reading Diagnostic Code 7913, the 
100 percent criteria are listed first, then 60, 40, 20 and 10.)  
The fact that the authors of the rating schedule did not repeat 
that definition in the 60 and 40 percent rating criteria does not 
negate that definition first listed in the 100 percent criteria.  
The Board finds, therefore, based upon this definition of 
"regulation of activities," that the recommendation by the 
Veteran's treating physician that he exercise 30 minutes daily 
starting with mild exercises and increasing as tolerated is not 
"regulation of activities" for purposes of the rating criteria 
for evaluating type II diabetes mellitus.  Rather, it is clear 
that the physician's recommendation means the opposite in that it 
was meant to increase the Veteran's strenuous activities, rather 
than restrict them.  In addition, the recommended exercise was 
clearly meant as a means of helping the Veteran manage his 
diabetes rather than an avoidance of harmful activity.  It is 
also clear from the medical evidence that his diabetes is well-
controlled with his medications and his diet restrictions.  He 
is, however, overweight and exercise had been discussed with him 
regarding this factor.  

Furthermore, the Board acknowledges that the Veteran and his 
spouse testified at the August 2010 hearing that the Veteran 
himself has restricted some of his activities and that he has to 
take frequent rests when he does do strenuous activities.  
However, they did not indicate that there were any activities the 
Veteran had to avoid nor did they relate that his physician has 
ordered avoidance of any activities.  

In addition, the Board finds that the reasons for the Veteran's 
complaints are not clearly due to his type II diabetes mellitus 
versus other disabilities he has such as neuropathy of the 
bilateral lower extremities and anemia.  As lay people, the 
Veteran and his spouse are not competent to render an opinion 
that his complaints are related to his diabetes versus another 
disorder.  See 38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Furthermore, as some 
of these symptoms are used to rate other service-connected 
disabilities (such as his peripheral neuropathy in the bilateral 
lower extremities), using these symptoms in rating his type II 
diabetes mellitus would result in impermissible pyramiding.  See  
38 C.F.R. § 4.14 (Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.).  

The medical evidence of record clearly demonstrates that the 
Veteran is not restricted in his activities.  The VA examination 
specifically stated this fact, and the VA treatment records fail 
to show that the Veteran's treating physician has recommended 
that he avoid strenuous occupational and recreational activities.  
For these reasons, the Board concludes that the preponderance of 
the evidence is against finding that the Veteran has "regulation 
of activities" for purposes of finding a disability rating in 
excess of 20 percent for his service-connected type II diabetes 
mellitus is warranted.

Based upon the evidence of record, therefore, the Board finds 
that the preponderance of the evidence is against finding that 
the criteria for a disability rating in excess of 20 percent for 
the Veteran's service-connected diabetes mellitus is warranted 
under VA's rating schedule.  In reaching this decision, the Board 
acknowledges that this service-connected disability is 
characterized as "diabetes mellitus, type II, with complaints of 
frequency of urination."  As the Board has noted in this 
decision, however, the Veteran's main contention in his appeal is 
that a higher rating is warranted for his diabetes because he has 
regulation of his activities.  The Veteran does not contend-and 
the medical evidence of record does not show-that he has urinary 
frequency to such an extent that a separate compensable rating is 
warranted for this condition.  

Finally, the Board must consider whether referral for 
extraschedular consideration is warranted under 38 C.F.R. 
§ 3.321(b).  It is generally provided that the rating schedule 
will represent, as far as can practicably be determined, the 
average impairment in earning capacity in civil occupations 
resulting from a service-connected disability.  38 C.F.R. § 
3.321(a).  In the exceptional case, however, to accord justice, 
where the schedular evaluations are found to be inadequate, the 
Secretary is authorized to approve, on the basis of the criteria 
set forth in 38 C.F.R. § 3.321(b)(1), an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  38 C.F.R. § 3.321(b).  The governing norm in these 
exceptional cases is:  A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.  The 
Veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. §  4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995). 

Loss of industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  
Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  See also Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).   

The United States Court of Appeals for Veterans Claim (Court) 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  See Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).  First, the RO or the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that disability are inadequate.  In other words, 
whether the disability picture presented in the record is 
adequately contemplated by the rating schedule.  In doing so, 
there must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the established 
criteria provided in the rating schedule for this disability.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.   

In the present case, the Board finds that the Veteran's 
disability picture is not so exceptional that it renders the 
available schedular evaluations for that disability to be 
inadequate.  The Veteran's disability is manifested by the need 
to take both insulin and oral hypoglycemic medication and 
restriction of diet.  In fact, the medical evidence indicates 
that his diabetes is well-controlled on this regimen.  He does 
not have episodes of ketoacidosis or hyperglycemic reactions 
requiring hospitalization or frequent doctor care.  He sees his 
doctor only twice a year.  Although the Veteran has complications 
from his service-connected type II diabetes mellitus, such as 
neuropathy of the bilateral lower extremities, he has been 
granted separate service connection for these disabilities.  
Consequently, the Veteran's disability picture is clearly 
contemplated by the rating criteria for evaluating type II 
diabetes mellitus.  For that reason, the Board finds that the 
preponderance of the evidence is against referral of the 
Veteran's claim for consideration of an extraschedular disability 
rating.

Having found the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt doctrine is not for 
application.  Consequently, the Veteran's claim must be denied.


ORDER

Entitlement to a disability rating in excess of 20 percent for 
service-connected type II diabetes mellitus with complaints of 
frequent urination is denied. 



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


